Citation Nr: 1329645	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service-
connection for the cause of the Veteran's death, and if so, 
whether the claim may be granted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to payment 
of Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. 
§ 351), and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Army from March 1944 to May 1945; he passed away in January 
1979.  The appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a January 2011 rating decision by the 
Waco, Texas, Regional Office (RO) of the United State 
Department of Veterans Affairs (VA), which declined to 
reopen a previously denied claim of service-connection for 
cause of the Veteran's death.

The appellant and her brother testified at a December 2012 
hearing held at the RO before the undersigned Veterans Law 
Judge; a transcript of the hearing is associated with the 
claims file.

The issue has been recharacterized as above to properly 
reflect the allegations of the appellant, as well as the 
issues actually adjudicated by VA in the course of the 
claim.

When this case was most recently before the Board in 
February 2013, it was remanded for further development.  It 
is now before the Board for further appellate action.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board observes that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268   (1998).

The February 2013 Board remand stipulated that the appellant 
should be provided proper notice.  The AMC sent the 
appellant a notice letter in April 2013.  In the letter, the 
AMC notified the appellant of the new and material evidence 
needed to reopen the previously denied claims and identified 
the correct bases for the prior denial.  The AMC also 
attached information on how to establish service connection 
for the cause of the Veteran's death.  

Despite this, the AMC letter did not fully comply with the 
notice required under Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  In the context of a claim for DIC benefits, 
to include service connection for the cause of death, notice 
must include a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
The AMC letter states that service connection was not 
established for any disability during the Veteran's lifetime 
when in fact, the Veteran was service-connected for 
paralysis of the left peroneal nerve (evaluated as 40 
percent disabling), a gunshot wound to the left leg with 
injury to Muscle Group XI (evaluated as 20 percent  
disabling), and a gunshot wound to the right flank with 
injury to Muscle Group XVII (evaluated as 20 percent 
disabling).  A total compensation rating based upon 
individual unemployability had also been granted.  The 
Veteran was also awarded special monthly compensation based 
upon loss of use of one foot.  The case must be remanded so 
that the AMC can send the corrected notice to the appellant, 
to include a statement of the conditions for which a Veteran 
was service-connected at the time of his death, evidence 
required to substantiate DIC claim based on these conditions 
and an explanation of evidence and information required to 
substantiate a DIC claim based on conditions not yet 
service-connected.  Id.

The Board remand also required that the appellant be asked 
to specify whether she is seeking service connection for the 
cause of the Veteran's death as well as claiming entitlement 
to benefits under 38 U.S.C.A. § 1151 based on VA treatment.  
In the April 2013 letter, the AMC asked the appellant this 
question but left off "§ 1151."  The AMC attached DIC 
notice, notice for service connection claims and notice 
regarding new and material evidence claims.  The AMC did not 
include notice of what evidence must be shown for claims 
under 38 U.S.C.A. § 1151.

The AMC letter also did not mention that the appellant can 
submit evidence that the Veteran's death, to include due to 
development of the radiation-induced pulmonary fibrosis, was 
an unforeseeable event.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1. Send the appellant a letter with fully 
compliant notice as required under 
applicable laws, regulations, and legal 
precedents.  38 U.S.C.A. §§ 1151, 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Notice must 
include notice of the disabilities that 
the Veteran was service-connected for at 
the time of his death:  paralysis of the 
left peroneal nerve (evaluated as 40 
percent disabling), a gunshot wound to the 
left leg with injury to Muscle Group XI 
(evaluated as 20 percent  disabling), and 
a gunshot wound to the right flank with 
injury to Muscle Group XVII (evaluated as 
20 percent disabling).  A total 
compensation rating based upon individual 
unemployability had also been granted.  
The Veteran was also awarded special 
monthly compensation based upon loss of 
use of one foot.  

The AMC should note evidence required to 
substantiate DIC claim based on these 
conditions and an explanation of evidence 
and information required to substantiate a 
DIC claim based on conditions not yet 
service-connected.  

Notice must also include: 

Your claim was previously denied 
because the Veteran's cause of death 
was not found to be related to service 
nor the product of negligence, lack of 
proper skill, error in judgment, or 
similar instance of indicated fault on 
the part of the VA.  
In order to reopen the previously 
denied claim for payment of DIC 
benefits under 38 U.S.C.A. § 1151, you 
must present new and material evidence 
relevant to either a showing: 

(1) that VA was at fault (careless, 
negligent, lacked proper skill, error 
of judgment or similar instance of 
fault on VA's part) in the Veteran's 
death, or 

(2) that the death, to include due to 
development of the radiation-induced 
pulmonary fibrosis, was an 
unforeseeable event.  

One example of evidence that you can 
submit that could be considered 
requisite new and material evidence in 
certain circumstances is a private 
medical opinion stating that VA was at 
fault in the Veteran's death, or that 
the death, to include due to 
development of the radiation-induced 
pulmonary fibrosis was an 
unforeseeable event.  

2.  The notice letter must also asked the 
appellant to specify whether she is 
seeking service connection for cause of 
the Veteran's death as well as entitlement 
to payment of Dependency and Indemnity 
Compensation (DIC) benefits under 38 
U.S.C.A. § 1151 based on VA treatment. 

3.  The AMC should attach notice regarding 
DIC claims, new and material evidence 
claims and entitlement to benefits under 
38 U.S.C.A. § 1151.

4.  After the above notice has been sent 
to the appellant and the appellant is 
given an appropriate amount of time to 
respond, readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellant review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


